          Case 2:18-cr-00549-FMO Document 64 Filed 08/13/20 Page 1 of 1 Page ID #:211

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                 CRIMINAL MINUTES - GENERAL




 Case No.          CR 18-00549-FMO                                                                 Date    August 13, 2020


 Present: The Honorable            Fernando M. Olguin, United States District Judge

 Interpreter        None Present

                 V.R. Vallery                         Maria Bustillos                                Justin R. Rhoades
                Deputy Clerk                      Court Reporter/Recorder                          Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond           Attorneys for Defendants:        Present App. Ret.

JOHN EDWARD ZERETZKE                                  X      X               Julia Deixler, DFPD                      X        X



 Proceeding          CHANGE OF PLEA (VIDEO TELECONFERENCE)

      Defendant moves to change his plea to Count One of the Indictment. Defendant is sworn
and enters his plea of guilty to Count One of the Indictment.

      The court questions defendant regarding his plea of guilty and finds it knowing and
voluntary. The court defers acceptance of the plea until after it reviews the Pre-Sentence Report.

     Defendant is referred to the U.S. Probation Office for a full Pre-Sentence Report.
Sentencing is set for December 3, 2020, at 3:30 p.m. All previously scheduled dates in
connection with this defendant are hereby vacated.

       The government shall file its sentencing position papers at least 17 calendar days prior to
the sentencing date. Defendant shall file his sentencing position papers no later than 10 calendar
days prior to the sentencing date. Failure to file position papers by their due date may result in
a continuance of the sentencing date and/or the imposition of sanctions. With the exception of
letters of support, no supplemental sentencing papers may be filed without leave of the court.

       Defendant is remanded to federal custody pending his sentencing hearing. Bond
is ordered exonerated.


cc: United States Marshal
    U.S. Probation Office
                                                                                                          00      :       30

                                                                        Initials of Deputy Clerk                vrv



CR-11 (10/08)                                       CRIMINAL MINUTES - GENERAL                                                 Page 1 of 1
